The record adequately supports the determination made after a WadelMapp hearing denying that branch of defendant’s pretrial motion which sought suppression of complainant’s in-court identification of defendant, based upon a sufficient independent basis to identify defendant (see, People v Pleasant, 54 NY2d 972; United States v Crews, 445 US 463). In addition, the hearing *860court properly found that defendant lacked standing to challenge a search of the stolen automobile from which he was taken upon his illegal arrest (People v McCloud, 81 AD2d 645, 646; see also, People v Ponder, 54 NY2d 160; People v Butler, 90 AD2d 797; United States v Salvucci, 448 US 83). Consequently, defendant has failed to show an appropriate ground for reversal of the judgment. Mangano, J. P., Gibbons, Niehoff and Lawrence, JJ., concur.